Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17 of S. Jaegli et al., App. No. 16/464,495 (Nov. 27, 2017) are pending and under examination.  Claims 15 and 16 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1-14 and 17 have been examined on the merits and stand rejected.  

The Examiner introduces a new ground of rejection below, based that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement.  As such, this action is maintained as non-final.  MPEP § 706.07(a).  


Election/Restrictions 

Applicant previously elected Group I, claims 1-14, with traverse in the Reply to Restriction Requirement filed on March 8, 2021.  New claim 17 is added to the invention of Group (I).  Claims 15 and 16 to the non-elected invention stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Restriction is maintained as FINAL.  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A decision on whether a claim is indefinite under 35 U.S.C. 112(b) requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.  MPEP § 2173.02.  Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II).

Unclear Claim 14 Term “the composition”

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of “the composition” because it is unclear as to which “composition” is referenced.  MPEP § 2173.05(e).  That is, base claim 1 recites “a first composition” and “a second composition”.  Claim 1 further inherently includes other “compositions”, for example, the composition(s) comprising the amine and composition(s) the reductant.  It is not clear to one of skill in the art which “composition” in claim 1 is referred to by the claim 14 recitation of “the composition”.  MPEP § 2173.05(e).  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 12-14, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over S. Maffuci et al., 12 Chemie-Technik (1983) (“Maffuci”) and Acros Organics Sodium Borohydride 12% Solution in 40% aq. Sodium Hydroxide Solution (2013) (“Acros”), in further view of E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”).  

Claims 10 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maffuci, Acros, Kasemi and Tanaka as above, in further view of Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”).  

THE PRIOR ART

S. Maffuci et al., 12 Chemie-Technik (1983) (“Maffuci”)

An English-language translation of S. Maffuci et al., 12 Chemie-Technik (1983) is attached as the second half of this reference.  Maffuci thus consists of 14 total pages (including the English-language portion).  Accordingly this Office action references page numbers in the following format “xx/14”.  

Maffuci teaches that under the influence of heat, air, UV-radiation, or metallic cations, a discoloration of amine- and amide-compounds is unavoidable.  Maffuci at page 4/14.  Maffuci further teaches that It was shown how effectively the color stability of amine compounds can be improved while minor amounts of sodium borohydride are added to the product; that this can take place either prior to the distillation or also afterwards, and that typical treatment levels are 50-250 mg of NaBH4/kg of amine.  Maffuci at pages 4-also as an aqueous alkaline solution to the amine, which is being treated.  

Acros Organics Sodium Borohydride 12% Solution in 40% aq. Sodium Hydroxide Solution (2013) (“Acros”)

Acros teaches that it offered for sale sodium borohydride 12% solution in 40% aq. sodium hydroxide solution.  Thus each 100 g of the Acros NaBH4 solution comprises 12 g of NaBH4, 40 g of NaOH and 60 g of water.  

E. Kasemi et al., US 9,790,319 (Oct. 17, 2017)

Kasemi teaches an amine-containing curing agent for low-emission epoxy resin products.  Kasemi at col. 2, lines 10-15.  Kasemi teaches that the curing agent, suitable for curing epoxy resins, contains at least one adduct of trimethylhexamethylenediamine (TMD) and cresyl glycidyl ether.  Kasemi at col. 2, lines 55-60.  Kasemi further teaches that TMD/cresyl glycidyl ether adduct, preferably additionally contains at least one additional polyamine with at least two amine hydrogens reactive toward epoxide groups.  Kasemi at col. 4, lines 25-31.  Kasemi provides example polyamines that are especially suitable for this purpose, including 4-methyl-1,3-diaminocyclohexane.  Kasemi at col. 4, lines 49-50.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In summary, Kasemi teaches that 4-methyl-1,3-diaminocyclohexane is useful in adduct form as an epoxy curing agent.  


K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”)

Tanaka teaches that amines are liable to undergo the change of their quality by light, heat, oxygen, etc. and are well known to suffer from deterioration such as discoloration, change into odorous substance, etc. during their storage.  Tanaka at page 1, [0004].  

Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”)

Leonard teaches that distillation is the most useful method for purifying liquids, and is used routinely for purifying solvents and reagents.  Leonard at page 193.  

Instant Claims 1-9, 12-14 and 17 Are Obvious Over Maffuci in further view of Acros, Kasemi, and Tanaka

Respecting instant claims 1-9, 12-14 and 17, one of ordinary skill would be motivated with a reasonable likelihood of success by Maffuci to stabilize the instantly claimed “monoalkylsubstituted diaminocyclohexane” (for example, 4-methyl-1,3-diaminocyclohexane in view of Kasemi’s teaching that this compound is useful in adduct form as an epoxy curing agent and would therefore benefit from stabilization in storing, transport etc.) 

As discussed above, Maffuci teaches stabilization of amines with 50 mg to 250 mg of sodium borohydride per 1000g of amine.  And Acros teaches a 12% solution of sodium borohydride (NaBH4) in 40% aqueous sodium hydroxide (NaOH).   Thus each 100 g of the Acros NaBH4 solution comprises 12 g of NaBH4, 40 g of NaOH and 60 g of water.  

One of ordinary skill in the art motivated to stabilize 4-methyl-1,3-diaminocyclohexane in view of Maffuci’s and/or Tanaka’s teaching that amines as a general class are known to suffer from instability, such as color instability, would be further motivated to add sodium borohydride an aqueous alkaline solution to the amine as taught by Maffuci to achieve 

adding sodium borohydride to a first composition comprising 4-methyl-1,3-diaminocyclohexane to obtain a second composition, wherein the second composition comprises the sodium borohydride, the 4-methyl-1,3-diaminocyclohexane and additionally at least 0.05% by weight of water based on a total weight of the second composition.

thereby meeting clearly meeting each and every limitation of instant claim 1.  So for example, to arrive at 204 mg NaBH4 per 1000g of amine (within the stabilization range taught by Maffuci), one of ordinary skill in the art is motivated to add 1.7 g of the 12% NaBH4 Acros solution (which 1.7 g comprises 204 mg of NaBH4 and 0.91 g water) to 1000 g of monoalkyl-substituted diaminocyclohexane so as to arrive at a second composition comprising 204 mg NaBH4 (0.02% by weight see instant claim 6), 1000g of monoalkyl-substituted diaminocyclohexane, and 0.91 g of water (wherein the water content is 0.09%), thereby meeting clearly meeting each and every limitation of instant claims 1-9, 12-14 and 17.  Regarding instant claims 9, the Acros alkaline aqueous solution clearly meets each and every limitation thereof (that is, each 100 g of the Acros NaBH4 solution comprises 12 g of NaBH4, 40 g of NaOH and 60 g of water).  Respecting instant claim 14, the weight ratio of water to the at least one reductant in the second composition is 0.91g/0.204 g or 4.5:1.  Respecting instant claim 17, one of ordinary skill in the art is motivated to “store” the composition after such stabilization.  The instant specification provides no time/temperature or other constraints on the claim 14 term “storing”.   


Instant Claims 10 and 11 Are Obvious over Maffuci in further view of Acros, Kasemi, and Tanaka as Above in view of Leonard

One of ordinary skill in the art would be motivated with a reasonable likelihood of success to stabilize 4-methyl-1,3-diaminocyclohexane according to Maffuci in further view of Acros, Kasemi, and Tanaka as discussed above, but “initially performing a distillation of the first composition to remove higher boiling byproducts” so as to arrive at the invention of instant claims 10 and 11 in view of Leonard’s teaching that distillation is a useful method for purifying liquids, and is used routinely for purifying solvents and reagents.  One of ordinary skill in the art would be motivated to optimize reaction efficiency by using pure starting materials.  Respecting the temperature and pressure ranges recited in instant 11, the cited art is directed to stabilization of the same monoalkyl-substituted diaminocyclohexane as claimed in instant claim 3 (i.e., 1,3-diamino-4-methylcyclohexane) and would therefore be subject to distillation within the same claim 11 broad temperature and pressure distillation conditions.  One of ordinary skill in the art is motivated to conduct distillation of 4-methyl-1,3-diaminocyclohexane under specific temperature/pressure values within the broad claim 11 temperature/pressure ranges prior to stabilization to obtain a purified product.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite for recitation of “a mixture comprises at least one basic compound” because it is not clear to one of skill in the art how the recited “mixture” interrelates to the process recited in base claims 1 or 7 is withdrawn in view of Applicant’s amendment.  


Withdrawal Claim Rejections - 35 USC § 102 

Rejection of claims 1-3, 6, 7, 12, and 14 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by N. Greco et al., US 3,520,928 (1970) (“Greco”) is withdrawn in view of Applicant’s argument.  

Applicant’s Argument

Applicant argues that one of ordinary skill in the art knows that Pd and/or Pt supported on carbon are hydrogenation catalysts, which facilitate reaction of hydrogen gas. Applicant argues that contrary to the assertion on page 7 of the previous Office action, Pd/C is not a reductant; that is, the oxidation state of Pd does not change, Pd does not donate electrons, Pd is not consumed in the reaction and thus, it is not a reductant.  Applicant’s argument is considered persuasive.  While the instant specification does not define the term “reductant”, this term is understood in the art as a reagent/chemical that brings about the reduction of another reagent/chemical by donating electrons.  See e.g., Hawley's Condensed Chemical Dictionary, page 1172 (16th ed., 2016, R.J. Larrañaga ed.).  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-7, 9, and 12-14 under AIA  35 U.S.C. 103 as being unpatentable over Color-Stabilized DYTEK DCH-99 amine Adducts for Epoxy Curing, lnvista, (March 14, 2012) (“DYTEK”) in further view of E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”) is withdrawn in view of Applicant’s Argument.  

Rejection of claims 10 and 11 under AIA  35 U.S.C. 103 as being unpatentable over Color-Stabilized DYTEK DCH-99 amine Adducts for Epoxy Curing, lnvista, (March 14, 2012) (“DYTEK”) in further view of E. Kasemi et al., US 9,790,319 (Oct. 17, 2017) and K. Tanaka et al., US 2005/0100694 (2005) (“Tanaka”) as above, in further view of in further view of nd ed., 1995) (“Leonard”) is withdrawn in view of  Applicant’s Argument.  

Applicant’s Argument

Applicant argues that Dytek fails to disclose stabilization of 1,2-diaminocyclohexane per se but rather discloses color stabilization of a 1,2-diaminocyclohexane epoxy resin adduct.  Applicant is correct in this regard.  Upon a review of the chemical structure of Epon® 828, which is the condensation product of bisphenol A with epichlorohydrin (see CAS Abstract Epon 828 (1987)), the chemical structure of the adduct of EPON 828 with INVISTA DYTEK® DCH-99 amine disclosed in DYTEK would be understood by one of ordinary skill in the art to be as follows.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


See O. Hara, Three Bond Technical News (1990); see also structure (I) at col. 10 of T. Vogel et al., US 6,258,919 (2001).  Thus, while DYTEK discloses color stabilization of the above-depicted adduct with reductant sodium borohydride, DYTEK does not disclose a process for stabilization of a “monoalkylsubstituted diaminocyclohexane” as instantly claimed.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622